per curiam:
En esta ocasión debemos sancionar a un abo-gado por incurrir en conducta impropia y faltar al deber de esforzarse al máximo de su capacidad por exaltar el honor y la dignidad de la profesión. Ello en contravención de lo dispuesto en el Canon 38 del Código de Ética Profesional, 4 LPRAAp. IX. Veamos los hechos y el tracto procesal de este caso.
HH
El origen de esta querella se remonta a mayo de 2003, cuando varias compañías aseguradoras(1) presentaron una queja en la Oficina de la Procuradora General en contra del Ledo. Rafael Rivera Vázquez y del Ledo. Luis E. Huer-tas Soto (el querellado).(2) Las aseguradoras alegaron que el licenciado Rivera Vázquez y el querellado, como parte de un esquema de fraude, representaron a clientes en varias reclamaciones falsas basadas en supuestos accidentes de tránsito. Como resultado de dichas reclamaciones, las ase-guradoras emitieron cheques en concepto de indemniza-*236ción por un total de $947,911.90. Además, las aseguradoras indicaron que supieron de estos hechos durante unas in-vestigaciones anteriores y concurrentes a la presentación de una demanda contra el licenciado Rivera Vázquez y el querellado, entre otros, ante el Tribunal Federal de Dis-trito para el Distrito de Puerto Rico (Tribunal Federal), al amparo de la legislación Racketeer Influenced and Corrupt Organization Act (RICO).(3) Como parte de esa acción, las aseguradoras solicitaron la devolución de los fondos desembolsados.
Previendo la posibilidad de que estos hechos implicaran la comisión de delitos, la Oficina de la Procuradora General refirió la queja a la Oficina del Fiscal General. Sin embargo, posteriormente la Oficina del Fiscal General cerró la investigación y no inició procedimiento criminal alguno.(4) No surge que durante esta etapa la Oficina de la Procura-dora General realizara algún trámite con relación a la queja contra el querellado.
Por su parte, el 12 de junio de 2008 el Tribunal Federal dictó sentencia en el caso Puerto Rico American Insurance Company, et al. v. Carlos Burgos, et al., Civil Núm. 01-1186, y determinó que el licenciado Rivera Vázquez y el querellado participaron en un esquema de fraude en viola-ción a RICO, en el cual presentaron, en conjunto e indivi-dualmente, veintidós reclamaciones falsas a varias compa-ñías aseguradoras. En consecuencia, el Tribunal Federal condenó al querellado a pagar a las aseguradoras la canti-dad de $1,440,802.86. Esta sentencia es final y firme.
Por otro lado, el Director Ejecutivo de la Administración de Compensaciones por Accidente de Automóviles (ACAA), *237basándose en las determinaciones de hechos de la mencio-nada sentencia, refirió un informe para investigación a la Oficina del Fiscal General. Esta Oficina, sin embargo, con-cluyó que cualquier delito que pudiera surgir de los hechos se encontraba prescrito. Por ello, refirió el asunto nueva-mente a la Oficina de la Procuradora General para que considerara si, como resultado de estos sucesos, el quere-llado violó alguna disposición de los Cánones del Código de Etica Profesional, supra.(5)
Durante el proceso de investigación, la Oficina de la Procuradora General obtuvo una declaración jurada de 15 de febrero de 2006 en la cual el querellado, de su puño y letra, admitía haber conocido que las reclamaciones a las aseguradoras eran fraudulentas y que, aun así, siguió aceptando esos casos:
“Para finales del año 1997, confronto a Rivera Vázquez sobre mi sospecha y éste me admite que Iván Cabrera creaba estos casos lo que significaba que algún fraude se estaba cometiendo. En respuesta de mi señalamiento el Ledo. Rivera me admite que ese acto de fraude era problema de Iván Cabrera y no de él y mío. A pesar de ello continúe [sic] aceptando los casos referidos por el Ledo. Riverá’.(6)
Así, luego de otros trámites, la Procuradora General presentó un Informe a este Tribunal en el que recomendó la presentación de una querella por violación al Canon 38 de Etica Profesional, supra. El querellado replicó y basó su defensa, fundamentalmente, en que aunque presentó las reclamaciones y cobró los cheques, ignoraba que se tratara de reclamaciones fraudulentas.(7)
Examinados el Informe y su réplica, le ordenamos a la Oficina de la Procuradora General que procediera a pre-sentar la querella. Así, en cumplimiento con nuestra orden, *238la Procuradora General le imputó al querellado el cargo siguiente:
El licenciado Luis Huertas Soto violó los preceptos del Canon 38 de Ética Profesional, el cual establece que los abogados deben esforzarse al máximo en la exaltación del honor y la dignidad de la profesión y debe evitar hasta la apariencia de conducta impropia y obliga a denunciar valientemente ante el foro correspondiente cualquier conducta impropia de cual-quier colega.(8)
Después de que el querellado contestara la querella, nombramos a la Hon. Crisanta González Seda, exjueza del Tribunal de Primera Instancia, como Comisionada Especial para recibir la prueba y nos rindiera un informe con las determinaciones de hechos y recomendaciones que es-timara pertinentes. El 12 de diciembre de 2013 se celebró la vista final ante la Comisionada Especial, en la cual úni-camente testificó el querellado. La Procuradora General, por su parte, dio el caso por sometido a base de la prueba documental que obra en el expediente. Después de otros trámites, la Comisionada Especial entregó su Informe, en el que concluyó lo siguiente:
Las actuaciones del querellado en su desempeño como abo-gado, encubriendo y participando en lo que tenía que saber, que eran actos delictivos, y en este procedimiento, tratando de evadir su responsabilidad y expresando que no quería denun-ciar al licenciado Rivera Vázquez crean la apariencia de una conducta impropia, no importa cuáles pudieran ser sus justi-ficaciones para ello.(9)
Con respecto al trasfondo de los hechos que dieron lugar a la queja, la Comisionada Especial determinó que para el 1995 el querellado arrendó un espacio de oficina dentro del despacho del licenciado Rivera Vázquez, de quien se con-*239virtió en compañero de oficina.(10) Eventualmente, el licen-ciado Rivera Vázquez comenzó a referirle casos sobre acci-dentes de tránsito ficticios, en los cuales el querellado presentó la reclamación a las aseguradoras y tramitó el pago de la indemnización.(11) Así, desde el 1997 hasta el 2001, el licenciado Rivera Vázquez y el querellado instaron un total de veintidós reclamaciones falsas.(12)
Por su parte, el querellado replicó al Informe de la Co-misionada Especial y reiteró que desconocía la falsedad de las reclamaciones. Con respecto a su declaración jurada, adujo que esta la prestó de forma involuntaria ante la ame-naza de que le presentaran cargos criminales y sin la opor-tunidad de contar con un abogado. Por ello, sostuvo que la declaración debía ser excluida por haber sido prestada en violación a su derecho contra la autoincriminación.(13)
Con el beneficio del Informe de la Comisionada Especial, la réplica, así como los demás documentos y la prueba que se encuentra en el expediente, procedemos a resolver.
HH H—I
Hemos expresado que [e]l día en que un abogado presta juramento ante el Tribunal Supremo le es concedido un gran privilegio: el de poder ejercer una profesión, hon-rosa por demás, que tiene una rica y extraordinaria tradi-ción y que desempeña un importante papel en nuestra sociedad”. In re Quintero Alfaro, 2004 TSPR 20, pág. 3,161 *240DPR Ap. (2004). Así, al juramentar, el abogado se convierte en un funcionario del Tribunal y se compromete a desem-peñar su función con la mayor competencia, compromiso e integridad. In re Quintero Alfaro, supra; Ramos Acevedo v. Tribunal Superior, 133 DPR 599, 613-614 (1993).
El privilegio de desempeñar esta profesión no está exento de responsabilidades, entre ellas la de cumplir fiel-mente con los deberes que impone el Código de Etica Profesional. El objetivo de este Código es propiciar que los abogados se desempeñen, profesional y personalmente, acorde con los más elevados principios de conducta. Ello para beneficio de la ciudadanía, las instituciones de justi-cia y la profesión jurídica. In re Pujol Thompson, 171 DPR 683 (2007); In re Izquierdo Stella, 154 DPR 732 (2001).
Asimismo, hemos aclarado que el fin del procedimiento disciplinario no es castigar al abogado, sino proteger al pú-blico y a la profesión mediante una investigación del com-portamiento ético del abogado y de sus condiciones morales. In re Olivera Mariani, 173 DPR 498 (2008); In re Liceaga, 82 DPR 252 (1961).
En particular, nos corresponde considerar —por ser el cargo imputado en la querella de autos— el Canon 38 del Código de Ética Profesional, supra. En lo pertinente, éste dispone que:
El abogado deberá esforzarse, al máximo de su capacidad, en la exaltación del honor y dignidad de la profesión, aunque el así hacerlo conlleve sacrificios personales y debe evitar hasta la apariencia de conducta impropia. En su conducta como funcionario del tribunal, deberá interesarse en hacer su propia y cabal aportación hacia la consecución de una mejor administración de la justicia. Tal participación conlleva nece-sariamente asumir posiciones que puedan resultarle personal-mente desagradables pero que redundan en beneficio de la profesión, tales como: denunciar valientemente, ante el foro correspondiente, todo tipo de conducta corrupta y deshonrosa de cualquier colega o funcionario judicial [...]
En conformidad con los propósitos y fundamentos del *241Código de Ética Profesional, hemos dicho sobre el Canon 38 que infringirlo “resulta nocivo al respeto que la ciudadanía deposita en las instituciones de la justicia y la confianza de los clientes hacia sus abogados”. In re Santiago Tirado, 173 DPR 786, 794 (2008). Véase In re Acevedo Hernández, 194 DPR 344 (2015).
Por otra parte, en vista de que los procedimientos disciplinarios pueden tener el efecto de incidir sobre la li-cencia de un abogado o notario para ejercer su profesión y generar los medios económicos para sustentarse, estableci-mos que el estándar de prueba para hallar a un abogado incurso en una violación ética es el de “prueba ‘clara, ro-busta y convincente’, no afectada por reglas de exclusión ni a base de conjeturas”. In re Rodríguez Mercado, 165 DPR 630, 640 (2005). Al respecto, hemos dicho que prueba clara, robusta y convincente es “ ‘aquella evidencia que produce en el juzgador de hechos una convicción duradera de que las contenciones fácticas son altamente probables’ ”. In re Martínez Almodóvar, 180 DPR 805, 820 (2011), citando a In re Rodríguez Mercado, 165 DPR 630, 641 (2005).
III
El Tribunal Federal, el cual no tuvo ante sí la declara-ción jurada en la que el querellado admitió haber tenido conocimiento de la falsedad de las reclamaciones, dictó una sentencia sumaria y determinó que el querellado, entre otras personas, participó en un esquema fraudulento me-diante el cual presentó varias reclamaciones falsas a com-pañías aseguradoras. Al dictar esta sentencia —la cual es final y firme, y por lo tanto, tiene una presunción de correc-ción— el Tribunal Federal contó con una declaración de hechos incontrovertidos, apoyada en prueba documental, que el querellado no pudo refutar.
Por su parte, el querellado admite que las reclamacio-nes eran falsas, pero sostiene que en aquel momento él no *242tuvo conocimiento de dicha falsedad. Sin embargo, aun considerando esa alegación para fines de nuestro análisis, basta con examinar la declaración de hechos incontroverti-dos presentada por los demandantes en el caso federal, así como la prueba documental incluida en el expediente, para percatarse de que en varias de las reclamaciones en que el querellado participó como abogado se repetían las mismas personas involucradas en los supuestos accidentes de tránsito.(14)
Según nos parece, tan inusitada coincidencia es sufi-ciente para alarmar la conciencia y generar suspicacia en un abogado promedio. En consecuencia, concluimos que la sentencia del Tribunal Federal y la prueba documental a la que hemos hecho referencia evidencian que el querellado no se esforzó al máximo de su capacidad en la exaltación del honor y la dignidad de la profesión.
Más aún, en autos consta la declaración jurada de 15 de febrero de 2006, en la que el querellado declara lo si-guiente:
Para finales del año 1997, confronto a Rivera Vázquez sobre mi sospecha y éste me admite que Iván Cabrera creaba estos casos lo que significaba que algún fraude se estaba cometiendo. En respuesta de mi señalamiento el Ledo. Rivera me admite que ese acto de fraude era problema de Iván Cabrera y no de él y mío. A pesar de ello continúe [sic] aceptando los casos referidos por el Ledo. Rivera.(15)
El querellado alega que prestó esta declaración involun-tariamente ante dos agentes federales que se la pidieron para reforzar la acusación contra el licenciado Rivera Váz-quez; que declaró bajo la amenaza de que si no cooperaba someterían su participación en los hechos ante la conside-ración de un Gran Jurado; que no se le permitió tener pre-*243sente a un abogado; que no se le permitió ir al baño ni tomar agua por más de dos horas; que la declaración fue hecha en violación a su derecho contra la autoincrimina-ción, y que por lo tanto debe ser excluida.(16)
Con respecto a lo anterior, entre otras consideraciones: primero, según lo determinó la Comisionada Especial, el querellado fue citado y acudió voluntariamente a la re-unión con el inspector de correos y el otro agente; segundo, el querellado decidió no guardar silencio ni marcharse del lugar sabiendo, como abogado que es, que tenía derecho a ello; tercero, el querellado no fue arrestado ni citado ante un Gran Jurado antes ni después de prestar la declaración; cuarto, nada en el expediente apunta a indicios que arrojen dudas sobre la validez de la declaración jurada. Por último, aun asumiendo para propósitos de nuestro análisis que el querellado era un sospechoso que se encontraba detenido y ante un interrogatorio en el que no se observaron las ga-rantías contra la autoincriminación, no aplicaría la regla de exclusión para efectos de este procedimiento disciplina-rio, pues el querellado no está expuesto a condena o proce-samiento criminal alguno. E.L. Chiesa Aponte, Derecho procesal penal de Puerto Rico y Estados Unidos, Colombia, Ed. Forum, 1991, Vol. I, See. 3.3, págs. 120-122.
Tomando en cuenta todo lo anterior, resolvemos que el querellado incurrió en conducta impropia al presentar re-clamaciones para indemnización aún luego de conocer que se trataba de casos falsos como parte de un esquema de fraude.(17) Asimismo, el querellado incurrió en una con-ducta impropia al no denunciar la conducta corrupta y des-honrosa del licenciado Rivera Vázquez, al procurarse recla-maciones fraudulentas y al participar en el esquema de *244fraude.(18) Por lo tanto, al aplicar el estándar correspon-diente de prueba clara, robusta y convincente, es ineludi-ble concluir que el querellado actuó contrario a las dispo-siciones del Canon 38 del Código de Ética Profesional, supra, y que, por lo tanto, incurrió en una conducta antiética. (19)
> h-H
Por los fundamentos expuestos, se suspende inmediata e indefinidamente al querellado del ejercicio de la abogacía y notaría. Le imponemos el deber de notificar a todos sus clientes de su inhabilidad para seguir representándolos, devolver cualesquiera honorarios recibidos por trabajos no realizados e informar de su suspensión a los foros judicia-les y administrativos del país. Deberá certificarnos, dentro del término de treinta días contados a partir de la notifica-ción de esta Opinión “per curiam” y Sentencia, el cumpli-miento de estos deberes y notificar también de ello a la Pro-curadora General.

La Oficina del Alguacil de este Tribunal procederá a in-cautar el sello y la obra notarial del querellado, y los entre-
*245
gará a la Oficina de Inspección de Notarías para su examen e informe a este Tribunal. Notifíquese personalmente esta Opinión “per curiam” al Ledo. Luis E. Huertas Soto a tra-vés de la Oficina del Alguacil de este Tribunal.


Se dictará sentencia de conformidad.

La Jueza Asociada Señora Pabón Charneco concurrió sin opinión escrita.

 Estas son: Puerto Rican American Insurance Company, National Insurance Company, Universal Insurance Company, Caribbean Alliance Insurance Company, Integrand Assurance Company, Cooperativa de Seguros Múltiples y la Asociación de Suscripción Conjunta del Seguro de Responsabilidad Obligatorio.


 El querellado fue admitido a la abogacía el 13 de agosto de 1986 y a la notaría el 28 de agosto del mismo año.


 Puerto Rico American Insurance Company, et al. v. Carlos Burgos, et al., Civil Núm. 01-1186.


 No obstante, en relación con los hechos relatados en la queja de las asegura-doras, se presentó una acusación criminal en el Tribunal Federal de Distrito para el Distrito de Puerto Rico (Tribunal Federal) contra el licenciado Rivera Vázquez. En mayo de 2006, el licenciado Rivera Vázquez hizo alegación de culpabilidad por el delito de conspiración para defraudar al servicio postal y fue condenado a doce meses de prisión y tres años de libertad bajo supervisión electrónica. En consecuencia, el 16 de junio 2006 se le suspendió de la abogacía y notaría. In re Rivera Vázquez, 168 DPR 168 (2006).


 La Oficina del Fiscal General también remitió al Procurador General copia de la Sentencia del Tribunal Federal.


 Acta de conferencia con antelación a la vista, 18 de octubre de 2013, pág. 2.


 Contestación a querella, pág. 13. En efecto, con relación a estos hechos, no le presentaron cargos criminales al querellado.


 Querella, pág. 3.


 Informe de la Comisionada Especial, pág. 26.


 Además del querellado y el licenciado Rivera Vázquez, el despacho lo com-partían otros dos abogados.


 A su vez, según determinó la Comisionada Especial, el Sr. Iván Cabrera Garay se encargaba de traer a la oficina los casos en que se basaban las reclamacio-nes falsas.


 Asimismo, los documentos que apoyaban estas reclamaciones, tales como los partes médicos y la querella policial, no eran auténticos. Por otra parte, en el caso del querellado, éste cobraba como honorarios de abogado el 15% de lo pagado por las aseguradoras. Informe de la Comisionada Especial, pág. 13.


 Comentarios, objeciones y recomendaciones sobre Informe de la Comisio-nada Especial, págs. 1-5.


 Apéndice, págs. 44-67. Ello sin tomar en cuenta las personas que se repe-tían en las reclamaciones en las que participó el licenciado Rivera Vázquez, quien en ocasiones laboró en conjunto con el querellado.


 Acta de conferencia con antelación a la vista, 18 de octubre de 2013, pág. 2.


 Contestación a querella, págs. 10-13.


 Según consta en el expediente, luego del 1997 el querellado instó otras reclamaciones que fueron declaradas fraudulentas. Apéndice, págs. 44-67 y 68-97.


 A diferencia de la Comisionada Especial, quien concluyó que el querellado incurrió en la apariencia de conducta impropia, resolvemos que el querellado, al proceder de la forma como lo hizo, contravino exigencias específicas del Canon 38, supra, por lo que incurrió en conducta impropia como tal. “[E]ste Tribunal no está obligado a aceptar la recomendación del informe de la Comisionada Especial, ya que podemos adoptarlo, modificarlo o rechazarlo”. In re Pietri Castellón, 185 DPR 982, 995 (2012). Véase In re Hernández Vázquez, 180 DPR 527 (2010).


 Al determinar la sanción disciplinaria que se impondrá a un abogado por su conducta antiética, pueden tomarse en consideración los factores siguientes: la buena reputación del abogado en la comunidad; su historial disciplinario; si ninguna parte resultó perjudicada por su conducta; la aceptación de la falta y su sincero arrepentimiento; el ánimo de lucro que medió en su actuación; el resarcimiento al cliente, y cualesquiera otras consideraciones, ya atenuantes o agravantes, que resul-ten pertinentes. In re Quiñones Ayala, 165 DPR 138 (2005); In re Montalvo Guzmán, 164 DPR 806 (2005). Como atenuantes, el querellado señaló el hecho de no haber tenido otras querellas disciplinarias y, además, expresó arrepentimiento por haberse relacionado con las personas que participaron en el esquema de fraude. También presentó una declaración jurada del Ledo. Demetrio Fernández con respecto al buen comportamiento ético con el que se desempeñó el querellado en un caso de sucesiones que ambos litigaron. Informe de la Comisionada Especial, pág. 27.